Citation Nr: 0102135	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  97-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for bilateral 
defective hearing.

3.  Entitlement to a compensable rating for plantar corns of 
both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered on December 9, 1996, 
and March 5, 1997, by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the December 1996 decision, the rating board denied the 
veteran's claim for increased ratings for tinea pedis and 
plantar corns.  In the March 1997 rating decision, the RO 
denied the veteran's claim for a compensable rating for 
defective hearing.  

The veteran's claim was remanded by the Board in September 
1999.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim was remanded by the Board in September 
1999 for VA examinations to determine the severity of the 
veteran's tinea pedis, bilateral defective hearing, and 
plantar corns of both feet.  The RO wrote the veteran a 
letter in February 2000 informing him that he would be 
notified of the date and time of his examination by the VA 
Medical Center in Columbia.  VA examinations were scheduled 
by the RO in March 2000.  A notation was made in the claims 
file that the veteran failed to report for such examinations. 

However, a copy of the letter notifying the veteran of the 
date, time and place to report for the examinations is not in 
the claims folder.  Also, there is no evidence that the 
veteran has contacted the RO or submitted any explanation for 
his failure to report for the examinations in March 2000.  
Inasmuch as it is unclear whether the veteran received notice 
of the examinations, he should be scheduled for new 
examinations, with a copy of the letter notifying the veteran 
of the date, time and place to report for the examinations 
put in the claims folder.  

In a direct deposit form submitted by the veteran in May 
2000, the veteran provided a new home address.  Accordingly, 
all correspondence from the RO should be sent to the 
veteran's new address.

Regarding the veteran's claim for an increased rating for 
bilateral hearing loss, during the course of this appeal, the 
criteria for evaluating diseases of the ear and other sense 
organs, to include disability from hearing loss, were 
changed, effective June 10, 1999.  64 Fed. Reg. 25202-25210 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In this regard, the General Counsel of 
VA has recently held that where a law or regulation changes 
during the pendency of a claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for VA to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  VA, however, must apply both 
the former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, on remand, the 
RO must consider the claim pursuant to the both criteria 
during the course of the entire appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The RO, however, has not considered the veteran's claim under 
both the former and revised applicable schedular criteria.  
This action is necessary, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Furthermore, if the claim is again denied, 
the RO must provide notice to the veteran of the revised 
applicable schedular criteria, and afford him an opportunity 
to respond with argument/evidence.

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records, both VA and non-
VA, regarding the feet and hearing loss 
that have not already been associated 
with the claims folder.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA audiological 
evaluation to determine the current 
severity of his bilateral hearing loss.  
The veteran's claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  All 
pertinent clinical findings and tests 
should be performed.  

A copy of the letter from the VA medical 
facility to the veteran advising him of 
the date, time and location of the 
examination MUST be placed in the claims 
folder.  The letter should be addressed 
to the veteran's new address provided in 
May 2000.  The veteran should be given 
notice of the consequences of failure to 
report for the examination, including an 
explanation of the provisions of 38 
C.F.R. § 3.655.  If the veteran does not 
report for the examination, the claims 
folder should include clear documentation 
of his failure to report, including a 
statement as to whether he failed to 
appear without notice, or whether he 
requested cancellation or postponement 
and rescheduling of the examination.

4.  The RO should schedule the veteran 
for an examination to determine the 
current manifestations of his tinea pedis 
and plantar corns of both feet.  A copy 
of the letter from the VA medical 
facility to the veteran advising him of 
the date, time and location of the 
examination MUST be placed in the claims 
folder.  The letter should be addressed 
to the veteran's new address provided in 
May 2000.  The veteran should be given 
notice of the consequences of failure to 
report for the examination, including an 
explanation of the provisions of 38 
C.F.R. § 3.655.  If the veteran does not 
report for the examination, the claims 
folder should include clear documentation 
of his failure to report, including a 
statement as to whether he failed to 
appear without notice, or whether he 
requested cancellation or postponement 
and rescheduling of the examination.

The claims folder should be made 
available to the examiner, and all 
studies deemed appropriate by the 
examiner should be performed.  The 
examiner should answer the following 
questions:

a.  Describe the severity of the 
veteran's plantar corns?

b.  Are the veteran's plantar corns 
the equivalent of anterior 
metatarsalgia?

c.  Regarding the veteran's tinea 
pedis, does the veteran have 
exudation or constant itching?

d.  Regarding the veteran's tinea 
pedis, does the veteran have 
extensive lesions?

e.  Regarding the veteran' tinea 
pedis, does the veteran have marked 
disfigurement?

f.  Regarding the veteran's tinea 
pedis, does the veteran have 
ulceration or extensive foliation or 
crusting?

g.  Regarding the veteran's tinea 
pedis, does the veteran have 
systemic or nervous manifestations?

h.  Is the veteran's tinea pedis 
exceptionally repugnant?

i.  Does the veteran have additional 
skin lesions on his hips and legs, 
and if so, are they caused by or 
otherwise related to his tinea 
pedis?

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determinations with respect to 
an increased rating for tinea pedis from 
10 percent, and increased (compensable) 
ratings for bilateral defective hearing 
and plantar corns of both feet.  
Regarding the veteran's hearing loss, 
such readjudication should include 
specific consideration of the criteria in 
effect prior to June 10, 1999, as well as 
the new criteria for rating diseases of 
the ear and other sense organs that 
became effective on that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In the event that the 
claims on appeal are not resolved to the 
satisfaction of the appellant, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




